DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney James Bertino on 4/19/2021. The application has been amended as follows:

In the claims:

29. (Currently Amended)  The vehicle door window controller programmed of claim 27, wherein the controller is further programmed to: in response to receiving a signal indicative that the vehicle door has been closed after being opened during the vehicle shutdown, transition the window pane from the third open position to the closed position.


     Allowable Subject Matter
3.	Claims 17-19, 21-27, 29-34, 36-37are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:

As per independent claim 27: Wherein the regulator motor is disposed within the door and is configured to transition the window pane between the open positions and the closed
As per independent claim 31: Operate the regulator motor to transition the window pane to the second open position that is between the first open position and the closed position; and in response to the vehicle being in a covered position, transition the window pane to the second open position including remaining claim limitations. 
As per independent claim 37: Operate the regulator motor to transition the window pane to the second open position that is between the first open position and the closed position; and in response to data indicative that the vehicle has been placed into storage, transition the window pane to the second open position including remaining claim limitations. 




                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,759,817 to Mersch discloses a motor control system for window lifting.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846